Citation Nr: 0506345	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-33 666	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease (DDD) of the lumbar spine.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  Pursuant to a May 2003 Board decision 
which granted service connection for DDD of the lumbar spine, 
the May 2003 rating decision assigned an initial 20 percent 
disability rating.  The veteran appealed the initial 
disability rating.

Based on various statements contained in the file, it would 
appear that the veteran seeks an earlier effective date for 
the grant of service connection for DDD of the lumbar spine.  
Inasmuch as this issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the Regional Office 
(RO) for clarification, and, if necessary, appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, although the veteran has been provided 
VA medical examinations to assess the nature and severity of 
his DDD of the lumbar spine in 1999 and 2003, these 
examination reports were conducted in conjunction with his 
claim for service connection and did not adequately comment 
on whether there was any objective evidence of instability, 
weakened movement, excess fatigability or incoordination 
associated with the veteran's disability.  Nor, do the 
examinations adequately address the neurological aspects of 
the veteran's DDD of the lumbar spine.  The Board is of the 
opinion that the veteran should be provided VA orthopedic and 
neurological examinations with adequate assessment of 
functional limitation as a result of pain or painful motion, 
to include functional loss during flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claim.  Then, 
after obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified that have 
not been previously secured.  Any records 
received should be associated with the 
claims folder.

2.  After the above development has been 
completed, the veteran should be afforded 
VA orthopedic and neurological 
examinations, to determine the nature and 
extent of his DDD of the lumbar spine.  
The examiner should be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the lumbar spine DDD.  
The extent of any weakened movement, 
excess fatigability or incoordination 
associated with this disability should be 
specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  All indicated studies 
should be performed, and the rationale for 
all opinions expressed should be provided.  
The veteran's claims file must be made 
available to and reviewed by the examiner.  

3.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issue on appeal.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


